        Case 1:19-cv-00945-RDM Document 187 Filed 03/11/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                   )
 KATRINA HENDERSON,                                )
                                                   )
                Plaintiff,                         )
                                                   )             Civ. No. 1:19-00945 (RDM)
 v.                                                )
                                                   )
 JONES DAY,                                        )
                                                   )
                Defendant.                         )
                                                   )

                     STIPULATION REGARDING REMAINING CLAIMS

       WHEREAS, on December 21, 2020, the Parties stipulated to the voluntary withdrawal of

a number of claims in this action and outlined those claims that remained pending in this action;

       WHEREAS, on March 11, 2021, Plaintiffs Nilab Rahyar Tolton, Andrea Mazingo,

Meredith Williams, Jaclyn Stahl, and Saira Draper, filed a Notice of Voluntary Dismissal of their

remaining claims;

       NOW THEREFORE THE REMAINING PARTIES STIPULATE, by and through their

respective counsel, that the following claims remain in this action:

           •   Count 4 (Fair Labor Standards Act/Equal Pay Act) individual claim of Plaintiff

               Henderson;

           •   Count 12 (New York City Human Rights Law) individual claim of Plaintiff

               Henderson based on disparate treatment and hostile work environment;

           •   Count 13 (New York Equal Pay Law) individual claim of Plaintiff Henderson;

               and

           •   Count 23 (Section 1981 Race Discrimination) individual claim of Plaintiff

               Henderson.
            Case 1:19-cv-00945-RDM Document 187 Filed 03/11/21 Page 2 of 3




        With respect to the remaining claims, Plaintiff Henderson’s EPA claim in Count IV is the

subject of Defendant’s Motion for Summary Judgment (Dkt. 147), which motion remains pending;

and it is

        FURTHER STIPULATED that Defendant’s Motion for Summary Judgment (Dkt. 147) is

withdrawn with respect to Plaintiffs Williams and Draper because their claims have been

voluntarily dismissed; and it is

        FURTHER STIPULATED that the Parties request that the case caption be changed from

Tolton et al. v. Jones Day to Henderson v. Jones Day.

        IT IS SO STIPULATED.

 Date: March 11, 2021                        SANFORD HEISLER SHARP, LLP

                                             /s/ Deborah K. Marcuse
                                             Deborah K. Marcuse (DC Bar No. 995380)
                                             Clare J. Horan (pro hac vice granted)
                                             Whittney Barth (DC Bar No. MD0124)
                                             SANFORD HEISLER SHARP, LLP
                                             111 S. Calvert Street, Ste. 1950
                                             Baltimore, MD 21202
                                             Telephone: (410) 834-7415
                                             Facsimile: (410) 834-7425
                                             dmarcuse@sanfordheisler.com
                                             choran@sanfordheisler.com
                                             wbarth@sanfordheisler.com

                                             Kate Mueting (DC Bar No. 988177)
                                             SANFORD HEISLER SHARP, LLP
                                             700 Pennsylvania Avenue, SE, Ste. 300
                                             Washington, D.C. 20003
                                             Telephone: (202) 499-5206
                                             Facsimile: (202) 499-5199
                                             kmueting@sanfordheisler.com

                                             David W. Sanford (DC Bar No. 457933)
                                             Russell L. Kornblith (pro hac vice granted)
                                             Kate MacMullin (pro hac vice granted)
                                             SANFORD HEISLER SHARP, LLP
                                             1350 Avenue of the Americas, 31st Floor



                                                2
Case 1:19-cv-00945-RDM Document 187 Filed 03/11/21 Page 3 of 3




                            New York, NY 10019
                            Telephone: (646) 402-5650
                            Facsimile: (646) 402-5651
                            dsanford@sanfordheisler.com
                            rkornblith@sanfordheisler.com
                            kmacmullin@sanfordheisler.com

                            Counsel for Plaintiff


                            JONES DAY

                            /s/ Terri L. Chase
                            Terri L. Chase (pro hac vice granted)
                            JONES DAY
                            600 Brickell Avenue, Suite 3300
                            Miami, FL 33131
                            (305) 714-9700
                            tlchase@jonesday.com

                            Counsel for Defendant




                              3
